ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Fromont et al. (US 20130269789 A1) discloses, system for storing an additive solution for a vehicle engine, said system comprising a tank for storing said additive solution, a pumping module for pumping said additive solution in the tank and an electrical heating device for heating the additive solution inside the tank when freezing conditions are detected, said electrical heating device being associated with electrical connecting lines for electrical supply of the heating device, wherein the heating device comprises at least an heating module provided in a blind pocket integral with the lower wall of the tank, said pocket opening outside the tank and projecting inside the internal volume of the tank from the lower wall and said electrical connecting lines for electrical supplying of the heating device being fully provided on the outside of the tank.

Reasons for Allowance
Allowance of claims 1, 3-13, and 15-22 is indicated because the prior art of record (Starck in view of Choi) do not disclose/suggest the combination of “a heater pot of a supply module for heating a storage tank  and for conveying a freezing agent for an exhaust gas post-treatment of an internal combustion engine, wherein the heater pot has a concavity located on the outer surface of the pot wall, wherein the heater pot has a main heater runs around the pot wall and has a first and a second electrical contacts mounted on the pot wall of heater pot, and an auxiliary heater has a first and a second electrical contact mounted on and lie inside the concavity of the pot wall of the heater pot, wherein each of the first and the second electrical contact of the main heater and the auxiliary heater has a portion extends beyond a second periphery of the pot wall to a distal end of each of the first and the second electrical contact of the main heater and the auxiliary heater, and each of the first and the second electrical contact of the main heater and the auxiliary heater extends in the same direction and parallel to the central axis of the pot wall” in combination with “wherein the first electrical contact of the main heater is positioned on a first side of the concavity of the pot wall and the second electrical contact of the main heater is positioned on a second side of the concavity of the pot wall which is opposite the first side of the concavity of the pot wall, and wherein the first and second electrical contacts of the main heater are separated by the first and second electrical contacts of the auxiliary heater” as claimed in claim 1 or in combination with “wherein portions of the first and second electrical contacts of the auxiliary heater are first portions and the first and second electrical contacts of the auxiliary heater each include a second portion which is mounted on a portion of the pot wall, which extends in an opposite direction from the first portion, which terminates in the concavity of the pot wall, and which is configured to be connected to a conductor of the auxiliary heater” as claimed in claim 22.
The prior art of record (Starck in view of Choi) do not disclose the combination of elements above. Starck discloses, a heater pot with a main heater located on the pot, wherein the main heater has a first electrical contact extend beyond the heater pot in first direction and connected with a first electrical contact of an auxiliary heater, wherein each of a second electrical contact of the main heater and the auxiliary heater extends in second direction opposite from the first direction. Choi teaches, a main heater runs around the pot wall of a heater pot, wherein the pot wall formed a concavity on the outer side of the pot wall, and a portion of the main heater lies in the concavity.
However, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Starch), such as “an auxiliary heater has a first and a second electrical contact mounted on and lie inside the concavity of the pot wall of the heater pot, wherein each of the first and the second electrical contact of the main heater and the auxiliary heater has a portion extends beyond a second periphery of the pot wall to a distal end of each of the first and the second electrical contact of the main heater and the auxiliary heater, and each of the first and the second electrical contact of the main heater and the auxiliary heater extends in the same direction and parallel to the central axis of the pot wall” in combination with “wherein the first electrical contact of the main heater is positioned on a first side of the concavity of the pot wall and the second electrical contact of the main heater is positioned on a second side of the concavity of the pot wall which is opposite the first side of the concavity of the pot wall, and wherein the first and second electrical contacts of the main heater are separated by the first and second electrical contacts of the auxiliary heater” as claimed in claim 1 or in combination with “wherein portions of the first and second electrical contacts of the auxiliary heater are first portions and the first and second electrical contacts of the auxiliary heater each include a second portion which is mounted on a portion of the pot wall, which extends in an opposite direction from the first portion, which terminates in the concavity of the pot wall, and which is configured to be connected to a conductor of the auxiliary heater” as claimed in claim 22; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761